DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 2. 	Claims 1-11 are now pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A composition comprising 

bitumen; 

vegetable oil; and 

lignin preparation having a lignin purity of 60-100 wt.% with respect to the weight of the lignin preparation and having a lignin average molecular weight of 1000-5000 g/mol; 

wherein the composition is a) a binder for preparing asphalt comprising at most 90 wt.% bitumen, at least 10 wt.% lignin preparation, and optionally at least 0.1 wt.% vegetable oil, with respect to the total weight of the composition; 

or b) an asphalt composition comprising at most 10 wt.% bitumen, at least 0.5 wt.% lignin preparation, at least 60 wt.% filler material, and at least 0.05 wt.% vegetable oil, with respect to the total weight of the composition,

wherein the vegetable oil is selected from the group consisting of linseed oil, soybean oil, sunflower oil, safflower oil, an ethylenically unsaturated C12 to C24 carboxylic acid, and mixtures of ethylenically unsaturated C12 to C24 carboxylic acids.

 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Slaghek et al. (US PG Pub 2017/0096558 A1) in view of Schilling et al. (US Patent 5,596,032).
	Regarding claim 1, Slaghek et al. teach bitumen compositions comprising lignin and bitumen (Abstract), wherein the lignin is “highly pure” [0018] thereby reading on the “lignin purity of 60-100 wt%”, wherein the molecular weight of the lignin is preferably from 500 – 3,000 g/mol [0052] thereby reading on the claimed range of 1000 – 5000 g/mol, wherein the composition comprises 40-90 wt% bitumen, 10-60 wt% of lignin [0071] thereby reading on the claimed ranges in a) of “at most 90 wt% bitumen” and “at least 10 wt% lignin preparation”. Slaghek et al. teach the bituminous composition may also contain one or more waxes in an amount of from 0.1 – 75 wt%, wherein the waxes are selected from animal, insect, vegetable, synthetic and mineral waxes, wherein the mineral waxes may contain mineral oil [0067].
	Slaghek et al. do not particularly teach the bitumen composition comprising vegetable oil and are further silent on the types of vegetable oil required by the instant claim.
	Schilling et al. teach bituminous emulsions comprising bitumen and an emulsion, wherein the emulsion is a reaction product of a lignin, and an unsaturated fatty acid comprising soybean oil or linseed oil (claims 1 and 3). Schilling et al. offer the motivation of choosing these types of vegetable oils due to their ability to produce a desired slow setting bituminous emulsion (col. 6 line 4). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the linseed or soybean oil of Schilling et al. in the composition of Slaghek et al., thereby arriving at the claimed invention.
Regarding claim 2, Slaghek et al. teach the lignin compound having a phenolic hydroxyl content in the range of 2-8 mmol/g, preferably in the range of 2.5-7 mmol/g, more preferably in the range of 3-6 mmol/g [0055] thereby reading on the claimed range of “at least 2 mmol per gram”. 
	Regarding claim 3, the vegetable oil is an optional ingredient and as such the disclosure of Slaghek et al. meets the limitation.
	Regarding claim 4, Slaghek et al. teach “native” lignin [0010] thereby reading on virgin lignin as required by the instant claim.
	Regarding claim 5, Slaghek et al. teach a binder composition [0003] and further teach the composition comprises 40-90 wt% bitumen, 10-60 wt% of lignin [0071] thereby reading on the claimed ranges of “at least 10 wt% bitumen”, “at most 80 wt% lignin” and further teach from 5 to 60 wt% vegetable waxes [0067] thereby reading on “at least 0.5 wt% vegetable oil”. 
	Regarding claim 6, Slaghek et al. teach asphalt compositions [0007] and further teach the composition comprises 40-90 wt% bitumen, 10-60 wt% of lignin [0071] thereby reading on the claimed ranges of “at least 10 wt% bitumen”, and “at least 1 wt% lignin”, and further teach fillers in an amount of 50 – 75 wt% [0069] thereby reading on “at most 97 wt% filler material”, and further teach from 5 to 60 wt% vegetable waxes [0067] thereby reading on “at least 0.1 wt% vegetable oil”.
	Regarding claim 7, Slaghek et al. teach the bitumen composition having a penetration of 5-50 mm/10 preferably 10-50 mm/10 [0078] thereby reading on the claimed range of from 10-350 mm / 10.
	Regarding claims 8-9, Slaghek et al. teach a paving and roofing composition (Abstract).  
	Regarding claim 10, Slaghek et al. teach the asphalt composition according to claim 1 as set forth above and incorporated herein by reference, wherein the bitumen is mixed with lignin [0090]. 
	Slaghek et al. are silent regarding the order of mixing for the filler material and the vegetable oil. 
	However, case law has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ
330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) and MPEP 2144.04.IV.C. Therefore it would have been obvious to one of ordinary skill in the art to mix the bitumen with filler material, and then add the lignin and vegetable oil to the mixture, thereby arriving at the claimed invention.
	Regarding claim 11, Slaghek et al. teach the bitumen is heated to 120 C [0089].
	 
Response to Arguments
7.	Applicant’s arguments, see p. 1-8, filed 7/5/2022, with respect to the rejections of claims 1-11 under 103 over Slaghek et a. in view of Redelius et al. have been fully considered and are not found to be persuasive.  Additionally the Affidavit filed 7/5/2022 was fully considered. In response, Examiner acknowledges that some unexpected results and improvements were found in the experiments disclosed in the Affidavit. The composition “D” comprising 58.5 wt% lignin preparation with 1.5 wt% vegetable oil demonstrated an improved miscibility with the highest amount of bio-based material while maintaining an acceptable indirect tensile strength ratio (ITSR). However, the experiment only tested one type of vegetable oil (linseed oil). The amended claim is drawn to a vegetable oil selected from linseed oil, soybean oil, sunflower oil, safflower oil, an ethylenically unsaturated C12 to C24 carboxylic acid, and mixtures of ethylenically unsaturated C12 to C24 carboxylic acids. It is unknown whether all of these types of vegetable oils would perform in the same manner. Additionally, only one percentage point (1.5 wt%) of vegetable oil was tested. Case law has held that in order to rebut the prima facie case of obviousness there must be an adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition (see MPEP 716.02(d)(I)). As such, the experimental data provided is not commensurate in scope with the number and variety of the compositions included in the claim and is thereby not persuasive. It is recommended that additional experiments be demonstrated to encompass the number and variety of compositions included in the claim. It is for these reasons that the applicant’s arguments and Affadavit are not found to be convincing. The 103 rejection is maintained.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763